Citation Nr: 1750327	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial rating in excess of 30 percent for chronic cystic acne with facial and neck scarring.

3.  Entitlement to an initial compensable rating for acne scars, anterior trunk.

4.  Entitlement to an initial compensable rating for acne scars, posterior trunk.

5.  Entitlement to an initial compensable rating for acne scars, right upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1980 to April 1982.

This appeal before the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO granted service connection for chronic PFB with cystic acne of the face and anterior neck, evaluated at 10 percent disabling, effective from July 17, 2007.

The Veteran filed a notice of disagreement (NOD) with the May 2008 rating decision in June 2008, in which he contested the 10 percent rating.  The RO furnished a statement of the case (SOC) in April 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2009.

In June 2011 and June 2012, the Board remanded the claim for a higher initial rating for chronic PFB to schedule the Veteran for a VA examination to assess the current severity of his service-connected skin condition.  By December 2012 rating decision, a 30 percent rating was granted for chronic PFB with cystic acne of the face and anterior neck, effective from July 18, 2012.  This case was again returned to the Board, but was remanded in March 2016 to afford the Veteran a hearing.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on April 2016.  A copy of the transcript has been associated with the claims file and has been reviewed accordingly.

The claim was remanded again in September 2016 for further VA examination.  Subsequently, an August 2017 rating decision assigned separate evaluations for PFB and acne at 30 percent each, and scars of the anterior and posterior trunks and the right upper extremities at zero percent each, effective July 17, 2007.  The title page of this decision has been amended accordingly.  

Applicable law provides that, absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The evaluations that have been assigned for the disabilities at issue are less than the maximum available benefits that can be awarded.  Since the Veteran has not withdrawn his appeal involving the disability rating greater than assigned, these issues remain viable for appellate consideration by the Board.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PFB did not affect more than 40 percent of the entire body and exposed areas; did not require constant/near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs; did not result in disfigurement or limitation of function of a body part; and did not cause scarring that was painful, nonlinear, or unstable.

2.  Throughout the appeal period, the Veteran's acne did not manifest through visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  

3.  Throughout the appeal period, the Veteran's scars on the anterior and posterior trunk and right upper extremity manifested by superficial, non-linear scars of less than 929 square (sq.) centimeters (cm.).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PFB are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800, 7806 (2017).

2.  The criteria for an initial rating in excess of 30 percent for acne are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800, 7828 (2017).

3.  The criteria for an initial compensable rating for scars of the anterior trunk are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7802 (2017).

4.  The criteria for an initial compensable rating for scars of the posterior trunk are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7802 (2017).

5.  The criteria for an initial compensable rating for scars of the right upper extremity are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7802 (2017).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for PFB with acne and scars.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, post-service private treatment records and VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

General rating principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the appeal, the applicable rating criteria for evaluating scars were amended, effective October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As to claims filed before October 23, 2008, 38 C.F.R. § 4.118  clarifies that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes. See 77 Fed. Reg. 2909 (January 20, 2012).  In the instant case the Veteran's claim was received in September 2007 and he has not requested that his scars be rated under the revised criteria. Thus, the criteria in effect prior to October 23, 2008 may be applied for the Veteran's benefit.

Increased rating for chronic PFB

The Veteran's chronic PFB is currently rated as 30 percent disabling under Diagnostic Codes 7800-7806.  

Under Diagnostic Code 7806, which evaluates dermatitis or eczema, a 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  It also provides that the skin condition can be rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800) or as a scar under Diagnostic Codes 7801-7805.

The Board will not set out the rating criteria for Diagnostic Codes 7800-7805 in their entirety herein.  However, it has reviewed them and considered their applicability.  As the discussion of the medical evidence will show, the Veteran's PFB does not have any of the disfiguring features of Diagnostic Code 7800, does not have the features required of other Diagnostic Codes, and would not warrant ratings higher than the current 30 percent evaluation under these criteria based on the characteristics and size of the involvement.

Turning to the evidence of record, the Veteran underwent VA examination in conjunction with his claim in March 2008.  He reported that shaving caused irritating papules across his face with burning and itching.  Upon physical examination, no obvious facial scarring or disfigurement was noted.  The examiner described a few papules about 1 millimeter (mm) in diameter on the cheeks and anterior area where the Veteran had recently shared.  There were no cysts, inflamed nodules, pustules, vesicles, ulcerations, exfoliation, crusting, weeping, or pruritus.  The examiner stated there was no visible surgical scar of the left cheek related to the Veteran's in-service incision.  His current condition accounted for 10 percent of the areas affected and one percent of the entire body.  The examiner diagnosed chronic mild PFB combined with cystic acne of the face and anterior neck.

The Veteran underwent further VA examination in July 2011.  He continued to maintain a slight beard as shaving caused problems.  He reported brown spots and areas of alopecia.  He did not state that these problems worsened as long as he did not shave.  Physical examination revealed no active eczema.  The examiner noted hyperpigmented scars on his forearms from trauma.  She documented an extremely oily complexion on the face with scattered small open dark comedones numbering about 10 on the forehead and about 20 on each cheek.  Also documented were numerous ice pick small round scars no larger than 10 mm on the nose and center of both cheeks.  She stated that none of the scars were large or disfiguring.  There was no tenderness, depression, tethering, or gross disfigurement.  Ultimately, she diagnosed residual acne cysts, ongoing acne, and post-inflammatory hyperpigmentation from acne or PFB, as well as scars from the same. Systemic therapy was not required.  The examiner stated that the Veteran appeared to continue to be susceptible to PFB but did not have any problems unless he shaved. 

Another VA examination was conducted in July 2012.  The examiner noted the previous PFB diagnosis.  Upon physical examination, he documented some facial discoloration from PFB.  No current treatment was reported for the condition.  The affected area was estimated at less than five percent of the total body and between 20 to 40 percent of the exposed area.  The examiner found no current PFB but noted discoloration due to the condition.

The Veteran was afforded another VA examination in November 2013.  No treatment was noted for PFB.  The examiner estimated that the skin conditions affected five to 20 percent of the total body and less than five percent of the exposed areas. He confirmed the slight discoloration in the beard area from PFB but stated that it was difficult to see as the Veteran's beard was somewhat concealing.  No functional impact due to the condition was indicated.

Most recently, the Veteran underwent VA examination in July 2017.  Upon physical examination, the examiner noted hyperpigmentation due to PFB.  No current treatment was reported for the condition.  The examiner reported that the affected areas accounted for less than five percent of the total body area and between 20 to 40 percent of the exposed area. The skin conditions were not found to impact the Veteran's ability to work. 

VA treatment records for the period on appeal primarily reflect treatment for acne-related conditions, rather than PFB.

After thorough review of the evidence of record, the Board finds that the current evaluation of 30 percent for the Veteran's PFB is warranted; a higher rating is not supported.

Under DC 7806, the only schedular rating in excess of 30 percent is the 60 percent rating.  As detailed above, a 60 percent rating is assigned where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

Review of the records reveals no competent evidence indicating that the Veteran's PFB affected more than 40 percent of his entire body or of his exposed areas.  Furthermore, there is no indication of treatment for his PFB during the period on appeal. 

The Board acknowledges that the Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PFB.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's PFB was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the various VA examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

In short, the probative evidence of record does not support a finding that the criteria for a 60 percent rating are met.  Accordingly, the Veteran's claim for an initial rating in excess of 30 percent for PFB is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Increased rating for acne

The Veteran's cystic acne is currently rated as 30 percent disabling under Diagnostic Codes 7828-7800.  

In this case, the RO hyphenated the Diagnostic Codes to represent the primary components of the Veteran's disability - acne and disfigurement of the face.  Under Diagnostic Code 7828, a maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  However, it also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801 -7805), depending upon the predominant disability.

Here, as the predominant disability in regard to the Veteran's acne relates to his head, face, and neck, Diagnostic Code 7800 is the most applicable.  Under Diagnostic Code 7800, a 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent evaluation is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118; Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).

Turning to the evidence of record, the Veteran originally underwent VA examination in conjunction with his claim in March 2008.  Treatment at the time for his acne included benzoyl peroxide topical gel.  The Veteran also reported use of a clindamycin solution applied twice daily to the face.  He stated that he mainly noticed a problem with acne during warm summer months.  He denied any interference with activities of daily living due to his facial condition.  Upon physical examination, the examiner found no obvious scarring or disfiguration.  A few papules were noted due to recent shaving.  There were no cysts, inflamed nodules, pustules, vesicles, ulcerations, exfoliation, crusting, weeping, or pruritus.  The examiner stated there was no visible surgical scar of the left cheek related to the Veteran's in-service incision and drainage.  His current condition accounted for 10 percent of the areas affected and one percent of the entire body.  The examiner diagnosed chronic mild pseudofolliculitis barbae combined with cystic acne of the face and anterior neck.

The Veteran underwent further VA examination in July 2011.  He reported continued problems with acne and residuals on his left mid cheek in particular.  He stated that the scarred cyst on his left mid cheek would fill up three to four times a year, becoming inflamed and painful.  His current treatment included topical clindamycin and topical benzoyl peroxide gel, used regularly.  The examiner noted that he did not require systemic therapy.  Objective examination revealed no active eczema.  The examiner noted many hyperpigmented scars on his forearms from trauma.  She documented an extremely oily complexion on the face with scattered small open dark comedones numbering about 10 on the forehead and about 20 on each cheek.  Also documented were numerous ice pick small round scars no larger than 10 mm on the nose and on the center of both cheeks.  She stated that none of the scars were large or disfiguring.  There was no tenderness, depression, tethering, or gross disfigurement.  Ultimately, she diagnosed residual acne cysts, ongoing acne, and post-inflammatory hyperpigmentation from acne or pseudofolliculitis barbae, as well as scars from the same. She confirmed ongoing problems with seborrhea comedones and occasional acne cyst inflammation on the left cheek.  She noted that none of the scars have features of disfigurement by evaluation of contour pigmentation, atrophy, loss of tissue, or inflexibility.  While it appeared that the Veteran continued to suffer from outbreaks of cyst inflammation, seborrhea, and comedonal acne, she did not feel that it had worsened in severity since the previous examination.  The total percentage of his body affected was estimated at five percent.  

Another VA examination was conducted in July 2012.  Acne since 1982 was noted as a diagnosis.  Some facial scars from the acne were reported.  Current medications included benzoilperoxide and clindamycin, used constantly/near constantly.  The approximated affected area for the total body was less than five percent and between 20 to 40 percent for the exposed area.  Deep acne with inflamed nodules and pus-filled cysts was indicated.  However, the examiner noted that the Veteran did not currently have acne; the deep acne was checked based on history.  He noted that there did appear to be scars from the deep acne.  He also noted that the skin conditions did not impact the Veteran's ability to work.  In summary, the examiner stated that the Veteran had a history of cystic acne, but it was not active at the time of examination, although scarring was present.

The Veteran was afforded another VA examination in November 2013.  The examiner stated that the acne contributed to scarring of the face, head, or neck.  Constant/near-constant use of clomycin and benzoilperoxoid was indicated.  The examiner estimated that the skin conditions affect from five to less than 20 percent of the total body and less than five percent of the exposed area.  Specifically, acne was noted on the face, chest, and back.  The examiner categorized the acne as both superficial and deep, affecting less than 40 percent of the face and neck.  He stated that the Veteran's acne was more active at the time of examination than at the previous examination, accounting for the increased area of the problem being seen.  No functional impact was indicated. 

In April 2014, VA treatment records reflect that the Veteran was seen for a cyst and his neck and acne.  The lesion was deemed too small for excision.  In May 2016, a cyst was removed from his neck.  A June 2016 VA treatment note indicated that the incision was well-healed with a scar.  

Most recently, the Veteran underwent VA examination in July 2017.  He reported that his cystic acne had worsened since 2013.  Acne scars and a surgical scar from the cyst removal were noted.  The examiner confirmed constant/near-constant use of benzoyl peroxide gel and wash for treatment of the acne.  He estimated that less than five percent of the total body and between 20 to 40 percent of the exposed area was affected by the Veteran's visible skin conditions.  He described the severity of the acne as both superficial and deep, affecting less than 40 percent of the face and neck.  No functional impact was noted.  

After thorough review of the evidence of record, the Board finds that the current evaluation of 30 percent for the Veteran's acne is warranted; a higher rating is not supported.

As noted above, the maximum evaluation under Diagnostic Code 7828 of 30 percent is already assigned for deep acne affecting more than 40 percent of the face.  In order to assign a higher rating of 50 percent under Diagnostic Code 7800, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  

Review of the records reveals no competent evidence indicating that the Veteran's acne has manifested in gross distortion of two or more features or with four or five characteristics of disfigurement.  The currently assigned 30 percent evaluation compensates him for the disability caused by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (including the nose, chin, forehead, eyes, ears, cheeks, or lips); or two or three characteristics of disfigurement.  

As acknowledged above, the Veteran is competent to describe symptoms related to his acne.  See Layno, 6 Vet. App. 465.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's PFB was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

In short, the probative evidence of record does not support a finding that the criteria for the next higher rating are met.  Accordingly, the Veteran's claim for an initial rating in excess of 30 percent for acne is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, Gilbert, 1 Vet. App. at 53.

Increased ratings for scars (other than the face, head, and neck)

The Veteran's scars are currently rated as noncompensable under Diagnostic Code 7802, which evaluates scars not of the head, face, or neck that are superficial and nonlinear.  38 C.F.R. § 4.118.  Under this Diagnostic Code, a maximum 10 percent rating is warranted for scars measuring 929 sq. cm. or greater. 

Upon VA examination in July 2012, the examiner noted no scars other than the head, face, and neck.  No scars on the trunk or extremities were noted.

Upon further VA examination in November 2013, the examiner noted scars on the Veteran's trunk and extremities.  The scars were not painful, unstable, or due to burns.  The affected areas were the anterior trunk, posterior trunk, and right upper extremity.  The examiner described them as a few small acne scars on the chest and several small acne scars (too numerous to count) on the back.  The deep non-linear scars were measured in total area as 1 cm. sq. on the anterior trunk and 5 cm. sq. on the posterior trunk.  The scars were not found to have any functional impact.

The Veteran was afforded another VA examination in July 2017.  The examiner documented acne and surgical scars on the trunk and right upper extremity.  The scars were not painful, unstable, or due to burns.  The superficial non-linear scars were measured in total area as 3 cm. sq. on the right upper extremities, 6 cm. sq. on the anterior trunk, and 7 cm. sq. on the posterior trunk.  A linear scar of 3 cm. was noted on the posterior trunk.  The scars were not found to have any functional impact.

Given that the Veteran's scars on his anterior trunk, posterior trunk, and right upper extremity do not measure 929 sq. cm. or greater, the Board finds a compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7802.

The Board has considered whether rating the Veteran's scars under another diagnostic code would be more beneficial to him.  Diagnostic Code 7800 does not apply because it only pertains to scars of the head, face and neck.  Diagnostic Code 7801 is not applicable because the scars are superficial, not deep.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7804 is not relevant because there is no evidence that the Veteran's scars are painful or unstable.  Finally, Diagnostic Code 7805 does not apply because there is no evidence that the scars are manifested by any additional disabling effects.

Accordingly, the Veteran's claim for an initial compensable rating for scars of the anterior trunk, posterior trunk, and right upper extremity is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Other considerations

In making the above determinations, the Board has considered whether the Veteran would benefit from rating his conditions under prior versions of the schedular criteria for evaluating scars in effect prior to October 2008, but concludes that he would not.  See 38 C.F.R. § 4.118 (2003) (DC 7800 applied to head, face, or neck and was rated based on characteristics of disfigurement; DC 7801 applied to scars that were deep or cause limited motion; DC 7802 applied to superficial scars with area or areas of 299 sq. cm or greater; DC 7803 applied to superficial, unstable scars; DC 7804 applied to superficial, painful scars; DC 7805 directed that scars be rated on limitation of function or affected body part).  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the ratings assigned herein for the Veteran's disabilities.  See Schafrath, 1 Vet. App. at 593.  

The Veteran has not raised any other issues with respect to the increased rating claim for his skin conditions, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 30 percent for PFB is denied.

Entitlement to an initial rating in excess of 30 percent for acne is denied.

Entitlement to an initial compensable rating for anterior scars is denied.

Entitlement to an initial compensable rating for posterior scars is denied.

Entitlement to an initial compensable rating for right upper extremity scars is denied.




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


